Opinion issued December 16, 2004








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-03-00716-CV
____________

STORM VENTURES, INC., D/B/A THE CASA AND TED BOREN D/B/A
THE CASA, Appellants

V.

RITA DAROSA, INDIVIDUALLY AND AS ADMINISTRATRIX OF THE
ESTATE OF JAVIER CANALES, Appellee




On Appeal from the Probate Court No. 2
Harris County, Texas
Trial Court Cause No. 318,544-401




MEMORANDUM OPINION
          Appellants Storm Ventures, Inc. d/b/a the Casa and Ted Boren d/b/a the Casa
have filed a motion to dismiss their appeal.  More than 10 days have elapsed, and no
objection has been filed.  No opinion has issued.  Accordingly, the motion is granted,
and the appeal is dismissed.  Tex. R. App. P. 42.1(a)(1).
          All other pending motions in this appeal are overruled as moot.  The Clerk is
directed to issue mandate within 10 days of the date of this opinion.  Tex. R. App. P.
18.1.
PER CURIAM
Panel consists of Justices Nuchia, Hanks, and Higley.